ePlus Reports December 31, 2008 Quarter Results HERNDON, VA – February 18, 2009 – ePlus inc. (Nasdaq Global Market: PLUS), a leading provider of technology solutions, today announced financial results for its third quarter of fiscal year 2009, which ended December 31, 2008.Revenues totaled $184.7 million, a decrease of 6.9% from $198.4 million in the prior year quarter, which ended December 31, 2007.Net income totaled $2.0 million, or $0.24 per diluted share, compared to net income of $3.8 million, or $0.45 per diluted share, in the prior year quarter.Results for the quarter ended December 31, 2008 include a pre-tax goodwill impairment charge of $4.6 million related to the Company’s technology sales business segment.The impairment is a non-cash charge to earnings, and it did not affect the Company's liquidity or covenants.On a non-GAAP basis, excluding this impairment charge, non-GAAP net earnings totaled $4.6 million, or $0.55 per diluted share, representing increases of 23.6% and 22.2%, respectively, over the prior year quarter. “In this market, we are focused on managing our business to minimize risk, and using our solid financial position to take advantage of opportunities in the market,” said Phillip G. Norton, Chairman, President and Chief Executive Officer.“While we expect market conditions to remain difficult, we also anticipate that we have an unprecedented opportunity to gain market share, as customers seek to do business with a well-capitalized and stable technology solutions provider.” As of
